BRETT, J.
This is a companion ease to Meschew v. State of Oklahoma, 97 Okla. Cr. 352, 264 P. 2d 391. A complete statement of the facts is set forth in the *356Meschew case and reference may be had to that opinion for the facts herein involved. Meschew and James were jointly charged.
The sole question raised in both of said cases is that the trial court submitted to the jury instructions Nos. 10 and 13 which it is claimed were prejudicial to the defendant, which claims were predicated upon the fact that the trial court interlined the instructions striking out the word “ten” in both of said instructions by drawing two lines through said words and inserting directly above, the word “five” in hand-written print inclosed in parenthesis. It is urged that said arrangement unduly called attention to the figure “5”. The same contentions as herein made were made in the Meschew case. The questions raised in the two cases being identical, the treatment thereof as set forth in the Meschew case is adopted as applicable herein, and it necessarily follows that the same order would be made for the defendant, Charles Prank James, herein. The judgment and sentence for the reasons as set forth in the Meschew case, as adopted herein, is accordingly affirmed.
POWELL, P. J., and JONES, X, concur.